Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered December 1, 1989, convicting defendant, upon his plea of guilty, of three counts of robbery in the first degree (Indictment # 3956/89), and one count of robbery in the second degree (Indictment # 3811/89), and sentencing him as a second violent felony offender, to three terms of 6V2 to 13 years and one term of 4 to 8 years’ imprisonment, respectively, to be served concurrently, unanimously affirmed.
Defendant’s contention that trial counsel was ineffective is *45unsupported by the record. Counsel’s failure to recite both indictment numbers on his omnibus notice of motion did not prejudice defendant, inasmuch as the motion was denied with leave to renew. Defendant fails to demonstrate any prejudice or disadvantage resulting from trial counsel’s having declined to renew, or to move ab initio with respect to the identification of defendant as to Indictment # 3956/89. We note that defendant was identified in three separate lineups and that the identification in Indictment # 3811/89 was spontaneous. Defendant’s argument that having complained at sentencing that he had not been given copies of the arrest reports should somehow be construed as having indicated a desire to withdraw his guilty plea, is unpersuasive. In the circumstances, we find no abuse of discretion in the sentences imposed. Concur— Rosenberger, J. P., Asch, Kassal and Rubin, JJ.